

116 S1392 IS: Support for Suicide Prevention Coordinators Act
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1392IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Sullivan (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Comptroller General of the United States to conduct an assessment of the
			 responsibilities, workload, and vacancy rates of suicide prevention
			 coordinators of the Department of Veterans
 Affairs, and for other purposes.1.Short titleThis Act may be cited as the Support for Suicide Prevention Coordinators Act.2.Comptroller General assessment of responsibilities, workload, and vacancy rates of Department of Veterans Affairs suicide prevention coordinators(a)Assessment required(1)In generalThe Comptroller General of the United States shall conduct an assessment of the responsibilities, workload, training, and vacancy rates of suicide prevention coordinators of the Department of Veterans Affairs.(2)ElementsThe assessment under paragraph (1) shall include a determination of—(A)the extent to which the use and staffing of suicide prevention coordinators varies between facilities of the Department; and(B)the extent to which the Secretary of Veterans Affairs provides oversight of suicide prevention coordinators.(b)Report to CongressNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report containing the findings of the assessment required by subsection (a).